Citation Nr: 1702803	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  09-39 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for vertigo/inner ear disorder.

2.  Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include as due to exposure to herbicides and/or a service-connected disability.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to exposure to herbicides.

5.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides.

6.  Entitlement to service connection for restless leg syndrome, to include as due to exposure to herbicides.

7.  Entitlement to service connection for sleep apnea, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from December 1967 to December 1971, including service in Vietnam; he also had additional service in the United States Air Force Reserves from 1987 to 2003, including active duty for training (ACDUTRA).

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

In his October 2009 Substantive Appeal (on VA Form 9), the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board.  In a November 2009 letter, the Veteran stated that he wished to withdraw his request for a Board hearing.  Thus, his Board hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2016).

In August 2013 and October 2014, the Board remanded this appeal.  The Board notes that the issues of entitlement to service connection for diabetes mellitus, type 2, and neuropathy of the bilateral feet were remanded in October 2014 for issuance of a statement of the case (SOC).  A SOC was sent to the Veteran in February 2016, however, the Veteran did not complete a substantive appeal for these issues, and as such, they are not on appeal at this time.

The issues of entitlement to service connection for an acquired psychiatric disorder, GERD, tinnitus, hypertension, restless leg syndrome and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

There is no post-service diagnosis of vertigo/inner ear disorder.


CONCLUSION OF LAW

Service connection for vertigo/inner ear disorder is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.   

In the present case, the VCAA duty to notify was satisfied by multiple letters sent to the Veteran throughout the course of the appeal that fully addressed the entire notice element.  See, e.g., September 2007 letter.  The letters informed him of what evidence was required to substantiate his claims and of his and the VA's respective duties for obtaining evidence.  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices. 

All pertinent treatment records have been obtained and the Veteran has been afforded a VA examination.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).

This claim was remanded in August 2013 and October 2014.  The RO was instructed to obtain additional treatment records, afford the Veteran a VA examination and to schedule a hearing with a Decision Review Officer.  Additional records were associated with the claims file; the Veteran was afforded an examination in April 2014 and a hearing was scheduled in February 2016.  At the time of the hearing, the Veteran requested an informal conference in lieu of a formal hearing.  See February 2016 Informal Conference Report.  As such, the evidence indicates that there has been substantial compliance with the Board's remand directives for this issue.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for Vertigo/Inner Ear Disorder

The Veteran seeks entitlement to service connection for vertigo/inner ear disorder.

Applicable Laws

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

Facts & Analysis

Unfortunately, there is no competent evidence of a post-service diagnosis of chronic vertigo/inner ear disorder. 

A VA medical history list from July 2011 does not include vertigo or an inner ear problem.

A private treatment record, dated November 2012, reported that the Veteran had an achy, heavy chest, congestion and his right ear was clogged.  He also indicated he had been dizzy that morning.  The treatment note stated the Veteran had severe vertigo and hospitalization for that in the past.  He was diagnosed with bronchitis.

The Veteran was afforded a VA examination for vertigo/ear disorders in October 2013, at which time it was noted that there was no evidence of vertigo or an inner ear disorder.  An addendum opinion was provided in March 2014.  The examiner stated the Veteran did not provide a history of symptoms suggestive of vertigo or an inner ear disorder and the examination was normal.  There was no subjective or objective evidence of the presence of a vestibular disorder.


While the November 2012 private treatment notes indicate a history of vertigo, additional medical records and examinations do not indicate any diagnosis of this disorder.  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The November 2012 physician merely relayed the Veteran's reported lay history, but did not provide any actual evidence or rationale in support of the conclusion that the Veteran has a diagnosis of vertigo or an inner ear disorder.  In fact, at the time, although the Veteran had symptoms of dizziness he was ultimately assessed with bronchitis.

The Board notes that the Veteran has asserted he suffers from vertigo/inner ear disorder.  Complaints, however, are not enough to establish service connection.  There must be competent evidence of a current disability resulting from that condition or injury.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."). 

The Board has considered the Veteran's arguments.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, while the Veteran is competent to report a contemporaneous medical diagnosis and is competent in describing symptoms that support a later diagnosis by a medical professional, there is no competent evidence from any health-care provider that he has a post-service diagnosis of vertigo or an inner ear disorder.

The Board finds that the most probative evidence consists of the medical records.  The Board notes that "Congress specifically limits entitlement to a service-connected disease or injury where such cases have resulted in a disability...in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225.  Here, there is no persuasive evidence of the claimed disorder. 

The Board finds that the claim must be denied.  In sum, because post-service records do not indicate that the Veteran has a current diagnosis of vertigo/inner ear disorder, the Board finds that the evidence is against a grant of service connection for this disorder.


ORDER

Entitlement to service connection for vertigo/inner ear disorder is denied.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, GERD, tinnitus, hypertension, restless leg syndrome, and sleep apnea.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Tinnitus

The Veteran was granted service connection for bilateral hearing loss in an August 2014 rating decision.  The Veteran has been diagnosed with tinnitus.  See November 2013 VA examination.  To date, however, a medical opinion has not yet been obtained regarding whether the Veteran's tinnitus is proximately due to or aggravated by his service-connected hearing loss.  

The Board is required to consider all issues raised either by the claimant or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008).  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  On remand, a medical opinion must be obtained.

Acquired Psychiatric Disorder

The Veteran has asserted that his acquired psychiatric disorder is a psychological effect of knowing that he was exposed to herbicides during service, as well as from participating in war exercises in chemical warfare suits.  He also asserts that his tinnitus affects his psychiatric disorder.  See February 2008 statement.

The Board notes that personnel records indicate the Veteran was a firefighter during service.  Additionally, although a May 2013 VA Memorandum indicates the RO was unable to verify the Veteran was exposed to herbicides, the Board notes that the Veteran's personnel records document that he was at Phan Rang Airforce Base in May 1969.  As such, exposure to herbicides is conceded.

Although the Veteran was afforded a VA examination and diagnosed with an anxiety disorder, at the time of the examination in October 2013, exposure to herbicides had not yet been conceded.  As such, there is no medical opinion of record that discusses the Veteran's assertion that his anxiety is caused by the knowledge that he was exposed to herbicides during service.  On remand, a medical opinion should be obtained that addresses this assertion.  Furthermore, the Board finds that a medical opinion should be obtained regarding whether the Veteran's acquired psychiatric disorder is secondary to his tinnitus.

GERD, Hypertension, Restless Leg Syndrome and Sleep Apnea 

The Veteran has asserted his claimed disorders of GERD, hypertension, restless leg syndrome and sleep apnea were caused by his exposure to herbicides while serving in Vietnam, or in the alternative, that they were caused by exposure to other hazards, such as chemicals and smoke, while serving as a firefighter during service. 

In October 2013, a VA examiner opined that the Veteran's GERD, hypertension, sleep apnea, and restless leg syndrome were less likely than not related to service because the service treatment records showed no complaints or diagnoses related to the claimed disorders.  The medical opinions, however, do not specifically address the Veteran's theory that exposure to hazards while serving as a fireman caused his disabilities.  Thus, addendum opinions must be obtained that address the foregoing deficiency.

Additionally, a medical opinion was obtained in June 2014 that opined the Veteran's GERD, restless leg syndrome, sleep apnea, and hypertension were less likely than not incurred during service or due to exposure to herbicides.  The examiner stated that the conditions began well after service and there was no known relationship between any of the conditions and exposure to herbcidies.  The Board, however, is cognizant that although VA has not conceded a relationship between hypertension and Agent Orange, it is significant to note that prior to 2006, the National Academy of Science (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category.  However, in its 2006 Update, NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates.  See 79 Fed. Reg. 20,308  (April 11, 2014).  Specifically, it notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id. at 20,309.  In light of the NAS study findings, the Board finds that an addendum opinion is necessary to determine whether the Veteran's hypertension is etiologically related to his exposure to herbicides in service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion for the Veteran's tinnitus.  If deemed necessary, afford the Veteran a VA examination for tinnitus.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability), less likely as not (i.e., less than 50 percent), or more likely than not (i.e., greater than 50 percent probability):

a) that the Veteran's tinnitus is proximately due to his bilateral hearing loss; and,

b) that the Veteran's tinnitus is aggravated (a permanent increase in severity beyond natural progress) by his hearing loss.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

2.  Obtain an addendum opinion for the Veteran's acquired psychiatric disorder.  If deemed necessary, afford the Veteran a VA examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability), less likely as not (i.e. less than 50 percent), or more likely than not (i.e. greater than 50 percent probability):

a) that the Veteran's acquired psychiatric disorder, currently diagnosed as an anxiety disorder, is causally or etiologically due to service, to include his presumed exposure to herbicides; and,

b) that the Veteran's acquired psychiatric disorder is caused by OR aggravated (a permanent increase in severity beyond natural progress) by his hearing loss and/or tinnitus.

The examiner must address the Veteran's assertions that his anxiety disorder is a result of knowing that he was exposed to herbicides during service and/or proximately due to or aggravated by the symptoms of his hearing loss or tinnitus.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

3.  Obtain an addendum opinion for the Veteran's GERD.  If deemed necessary, afford the Veteran a VA examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability), less likely as not (i.e., less than 50 percent), or more likely than not (i.e., greater than 50 percent probability) that the Veteran's GERD is causally or etiologically due to exposure to hazards, such as chemicals and smoke, while serving as a firefighter during service.

In rendering this opinion, the examiner is asked to consider the Veteran's assertions that his exposure to chemicals and smoke during service caused his GERD.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

4.  Obtain an addendum opinion for the Veteran's hypertension.  If deemed necessary, afford the Veteran a VA examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability), less likely as not (i.e. less than 50 percent), or more likely than not (i.e. greater than 50 percent probability) that the Veteran's hypertension is causally or etiologically due to service, to include his exposure to herbicides and/or exposure to other hazards, such as chemicals and smoke, while serving as a firefighter during service.

In rendering this opinion, the examiner is advised that the Board is cognizant that there is no VA presumption of service connection for hypertension as due to herbicide exposure.  The question here is in light of the 2006 Update, NAS elevation of hypertension to the "Limited or Suggestive Evidence" category, what is the likelihood that this Veteran's hypertension is related to his herbicide exposure given his medical history, family history, other risk factors, etc.  The examiner is also advised that the Veteran asserts that his exposure to chemicals and smoke during service caused his hypertension.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

5.  Obtain an addendum opinion for the Veteran's restless leg syndrome.  If deemed necessary, afford the Veteran a VA examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability), less likely as not (i.e., less than 50 percent), or more likely than not (i.e., greater than 50 percent probability) that the Veteran's restless leg syndrome is causally or etiologically due to service, to include his exposure to hazards, such as chemicals and smoke, while serving as a firefighter during service.

In rendering this opinion, the examiner is asked to consider the Veteran's assertions that his exposure to chemicals and smoke during service caused his restless leg syndrome.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

6.  Obtain an addendum opinion for the Veteran's sleep apnea.  If deemed necessary, afford the Veteran a VA examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability), less likely as not (i.e., less than 50 percent), or more likely than not (i.e., greater than 50 percent probability) that the Veteran's sleep apnea is causally or etiologically due to service, to include his exposure to hazards, such as chemicals and smoke, while serving as a firefighter during service.

In rendering this opinion, the examiner is asked to consider the Veteran's assertions that his exposure to chemicals and smoke during service caused his sleep apnea.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

7.  After completion of the above, the RO/AMC must readjudicate the claims. 

If the issues remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. 

8.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


